             Case 20-60860   Doc 127-1 Filed 05/28/21 Entered 05/28/21 09:31:22             Desc
                                      Attachment Page 1 of 1
                                                                                          Alyssa Burkhart
                                                                         SDWR dog recipient, January 2019
                                                                                       7774 Rosemont Dr
                                                                                   Brownsburg, IN 46112
                                                                                            317‐517‐1037
                                                                               Aburkhart01@yahoo.com
Honorable Rebecca B. Connelly
United States Bankruptcy Court
1101 Court St Room 166
Lynchburg, Virginia 24504

RE: Case No. 20‐60860‐RBC

May 23, 2021

Dear Honorable Rebecca B. Connelly:
I am writing you today in reference to Case No. 20‐60860‐RBC, Service Dogs by Warren Retrievers, Inc.
and the Global Resolution Motions that will be before you on June 3, 2021. I strenuously object to “The
Marianne Settlement Motion.” I believe Marianne Warren was complicit in the acts of Charles D. Warren
and furthered his actions by holding his money, essentially giving him an allowance dubbed as loans, and
should not be awarded any sale proceeds, but especially not 38% of sale proceeds of the property. There
are dozens of families (myself included) that paid money to Service Dogs by Warren Retrievers, Inc.
(SDWR) that (1) did not receive a dog as SDWR was contractually obligated to do if they fundraised in full,
(2) received a dog from SDWR that is not suitable as a service dog, as they were contractually obligated to
do if they fundraised in full, (3) fundraised part of the money for a service dog and received no dog and
none of their money back and (4) did receive a dog but did not receive the training and lifetime health
guarantee as SDWR was contractually obligated to provide.

I had to raise $25,000 on my own for an autism service dog for my son. I received donations from
numerous public organizations in addition to several private donors. I could not receive the dog until I
met the $25,000 fundraising goal. I was not given a break, so why should Dan and Marianne Warren
receive one?

Thank you for considering waiving these attorney fees. However, he screwed all of these families; so why
should he get a break? We didn’t get one.

Sincerely,




Alyssa Burkhart
SDWR dog recipient, January 2019
